DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 12/18/18, wherein:
Claims 1-15 are currently pending.
Drawings
The drawings are objected to because figure 1 appear to be the prior art as Applicant discloses in specification par. 0023.  Therefore, figure 1 need to be labeled as “Prior Art”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 11 recites “the map of the child robot work area’”, there is insufficient antecedent and basis for this limitation “the map” in the claim.  Noted that previous step “fitting the assisted….” Does not mention about the map of the child robot but only indicate a child robot work area.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 13-15 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by HAEGERMARCK (US 2018/0242806). 
As for independent claim 1, HAEGERMARCK discloses a mother child robot cooperative work system, comprising: a mother robot {figures 1, 3 master robotic cleaner 10} and a charging base {par. 0043}, the mother robot being provided with a control unit and a work unit {figure 1, at least pars. 0006, 0036-0038, 0049}; and 
a child robot communicatively coupled to the mother robot {at least figure 3 and pars. 0006-0007, and par. 0052 discloses slave robotic cleaning device 30 communicate with the master robotic cleaning device 10} wherein: 

 the control unit in the mother robot controls the child robots to cooperatively complete the cleaning work in the assisted cleaning area {see at least figures 4, 6, pars. 0006-0007, 0057-0059, 0066 discloses the master robot 10 instructs the slave robot 30 to perform the cleaning operation in the assisted cleaning area e.g. surface under the furniture where the master robot cannot reach}; and 
the mother robot is provided with a child robot pose sensing unit that obtains a position and an orientations of the child robots; the child robot pose sensing unit configured to inputs child robot pose information to the control unit {see at least figures 4, 6, pars. 0006, 0014, 0059, 0062-0064, 0066 discloses the master robot 10 determines the positions and orientations of the slave robot 30}; and the control unit controls the child robots {see at least figures 4, 6 and pars. 0006-0007, 0011, 0059, 0066}.
As for dep. claim 2, HAEGERMARCK discloses wherein: the child robot pose sensing unit comprises a signal transmitting apparatus and a signal receiving apparatus disposed on the child robots and the mother robot correspondingly, the mother robot configured to determines the positions and the orientations of the child robots according to received signals; or the child robot pose sensing unit comprises a laser distance 
As for dep. claim 3, HAEGERMARCK discloses wherein: the mother robot is provided with at least one of a first infrared sensor, a striking plate and/or the laser distance sensor connected with the control unit {see at least pars. 0041-0043, 0045-0047, 0053}; and the sensing height of the first infrared sensor is greater than or equal to the height of the body of the child robot {see figure 3, par. 0054-0056 discloses the sensor 23, 27, 28 of master robot 10 is greater to the height of the body of the slave robot 30}.
As for independent claim 6, HAEGERMARCK discloses a work method of a mother child robot cooperative work system, the work method comprising the similar features as the rejected independent claim 1 above.  Therefore, it is rejected for the same reason sets forth the rejected independent claim 1 as indicated above. 
As for dep. claim 7, HAEGERMARCK discloses wherein the recognizing for the assisted cleaning area comprises: recognizing, by the mother robot, whether an obstacle exists in the work area during the cleaning process, and further judging a space between a bottom surface of the existing obstacle and a surface of the work area; and recognizing, by the mother robot, an area in which the space between the bottom surface of the obstacle and the surface of the work area is greater than or equal to the height of the body of the child robot in the area having the obstacle as the assisted cleaning area {see at least figures 4, 6, pars. 0053-0056; 0059, 0066}. 
As for dep. claim 8, HAEGERMARCK discloses wherein guiding the child robot to cooperatively complete the cleaning work in the assisted cleaning area comprises: 
As for dep. claim 9, HAEGERMARCK discloses wherein the acquiring child robot pose information by the mother robot further comprises first obtaining the position information of the child robot, and then obtaining the orientation information of the child robots {see at least pars. 0062-0065}. 
As for dep. claim 13, HAEGERMARCK discloses wherein: the mother robot-child robot cooperative work system further comprises a charging base {par. 0043}; and the work method further comprises: returning the child robot to the charging base under the guidance of the mother robot after the child robot completes the cleaning work in the map of the child robot work sector area; or returning the child robot to the charging base automatically after the child robot completes the cleaning work in the map of the child robot work area {see at least pars. 0015, 0043, 0071}. 
As for independent claim 14, HAEGERMARCK discloses a mother child robot cooperative work system comprises the similar limitations as the rejected independent claims 1, 6 above.  Therefore it is rejected for the same reason sets forth the rejected independent claims 1, 6 as indicated above.
As for dep. claim 15, HAEGERMARCK discloses recognizing a cleanable area and assisted cleaning area by the mother robot; and completing, by the mother robot, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAEGERMARCK 
As for dep. claim 4, HAEGERMARCK discloses claimed invention as indicated above.  HAEGERMARCK does not explicitly disclose the sensing height of the first infrared sensor is higher than the height of the body of the body of the child robot by 1 cm.  Since HAEGERMARCK discloses the sensing height of the first infrared sensor is higher than the height of the body of the child robot as indicated in claim 3, therefore it would have been obvious to have sensing height of the sensor of the mother robot is higher than the height of the body of the child robot by 1cm as a matter of desired choice since Applicant specification does not provide the specific advantage about the distance (1cm) between the child robot and the sensor of the mother robot.  
As for dep. claim 5.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAEGERMARCK as applied to claims 6, 9 above and in view of LEE et al (US 20414/0371909). Herein after LEE.
As for dep. claim 10, HAEGERMARCK discloses claimed invention as indicated above.  HAEGERMARCK further discloses wherein: the position information is the coordinate information of the child robots {figure 4, at least pars. 0059-0060}; and the obtaining the orientation information of the child robots comprises: detecting the previous position of the child robot to obtain the previous coordinate information (x1, y1); controlling the child robot to advance for any distance to reach a current position to obtain current coordinate information (x2, y2) {see at least pars. 0060-0066, figures 4-6}.  HAEGERMARCK does not explicitly disclose comparing the previous coordinate information with the current coordinate information to determine the motion orientation of the child robot.  However, LEE teach such known concept of comparing the previous position information with the current position information in order to determine the change in position as least on pars. 0121, 0180.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of HAEGERMARCK to include comparing the previous position information with the current position information as taught by LEE in order to determine the change in position of the robot. 
As for dep. claim 11, which discloses wherein controlling, by the mother robot according to the child robot pose information, the child robot to move to an assigned place to cooperatively work according to the map of the child robot work area further comprises: generating an assisted cleaning motion path by the mother robot in the child 
As for dep. claim 12 which discloses wherein controlling, by the mother robot according to the child robot pose information, the child robot to move to an assigned place to cooperatively work according to the map of the child robot work area further comprises: the mother robot moving according to the pose of the child robot to seek the child robot; and after the mother robot guides the child robot to move to the vicinity of the assigned place, the child robot entering the assigned place to conduct the cleaning work {see HAEGERMARCK at least figures 4-6 pars. 0058-0061, 0066}.











	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664